Citation Nr: 1541683	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-32 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea including as due to service connected disabilities.  

2.  Entitlement to service connection for colon cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio dated in October 2008 and August 2009.  

Additional medical evidence was associated with the claims file after a March 2015 supplemental statement of the case was issued.  However, the Veteran, through his representative, waived review of the evidence by the Agency of Original Jurisdiction (AOJ).  

The Veteran submitted a statement requesting entitlement to dependency allowance in a March 2009 statement and entitlement to service connection for anxiety and depression in an April 2015 statement.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not attributable to his active military service and was not caused or aggravated by a service connected disability.

2.  The Veteran's colon cancer is not attributable to his active military service nor did it manifest within one year of service.   


CONCLUSIONS OF LAW

1.  Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  Criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110 , 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA treatment records have been obtained.  The Veteran was offered the opportunity to testify before the Board but he declined.  

While a VA medical opinion was not provided in this case with regard to the claim for colon cancer, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In January 2009, the Veteran wrote that he had experienced unexplained blood loss for years with a test from VA.  He indicated that there was no idea where it was coming from, so a colonoscopy was ordered in 2008 which found the Veteran's cancer.  However, the Veteran has not provided detail on when the unexplained bleeding occurred, and has not specifically suggested that the bleeding began either in service or within a year of separation from service.  Rather, he simply was diagnosed with colon cancer more than five years after separating from service and he has not provided any evidence to suggest that the cancer either began during or was otherwise caused by his military service.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

The Veteran was provided with VA examinations with regard to the claim for sleep apnea (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

It is noted that the Veteran's representative initially indicated in a July 2015 brief that he had been unable to access the Veteran's file.  The Board ensured that access to VBMS was provided to the Veteran's representative, and a second brief was submitted in August 2015 arguing the merits of the Veteran's claim. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Sleep Apnea

For historical purposes, the Veteran submitted a claim for service connection for sleep apnea in January 2008.  The claim was denied in an October 2008 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran averred that a sleep study in 2003 was unreadable because he had a steroid shot prior to the study.  He also claimed that his sleep apnea was secondary to service connected gastroesophageal reflux disease (GERD) or other upper respiratory conditions.

The Veteran submitted various internet articles regarding sleep apnea and one article regarding the relationship between sleep apnea and GERD.  The article regarding sleep apnea and GERD concluded while there was thought that GERD may cause sleep apnea in adults, there was not a clear relationship between acid reflux and apnea established.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  Moreover, as noted, the article lacks any medical conclusion that GERD causes sleep apnea.  Rather, the article simply reports that some research has been conducted into the question of a possible relationship.  Taking the article at its conclusion, medical science does not appear to have yet uncovered a causative link between GERD and sleep apnea.  As such, the article does not trigger any duty to obtain any additional medical opinion of record.  The article also fails to provide the requisite nexus in this case.
 
A review of the Veteran's service treatment records reveals that the Veteran underwent a sleep study in June 2003 for a report of snoring and episodic breathing at night and a question of sleep apnea.  An overnight polysomnography revealed a normal polysomnogram study without significant sleep abnormalities noted.   

VA treatment reports reflect that the Veteran underwent a sleep study in October 2006.  Moderate apneas and hypopnea was noted.  The Veteran was issued a Remstar Auto CPAP (Continuous Positive Airway Pressure) to treat sleep apnea.

In a February 2011 statement, the Veteran's spouse indicated that for many years the Veteran had trouble sleeping and would toss and turn until he finally fell asleep. She reported that the Veteran snored so loudly it would wake her up and she would listen to him and at times he became so quiet that she feared he had stopped breathing and she would awaken the Veteran to make sure he was okay.  She noted that before the Veteran had a sleep study in 2003 he had a steroid shot in his nostrils and that night he had no abnormal sleep patterns but he continued to toss and turn, have restless sleep, snore, and become very quiet when sleeping.  

At a January 2012 VA examination, the Veteran was noted to have been diagnosed with sleep apnea in 2005.  Following a review of the claims file and examination of the Veteran, the examiner opined that it was less likely than not that sleep apnea was incurred in or caused by service.  The examiner's rationale was the Veteran had a sleep study in 2003 that was negative.  The Veteran was diagnosed with sleep apnea two years after leaving the military.  The examiner indicated that the Veteran admitted to gaining 100 pounds and was diagnosed with obstructed sleep apnea.  The Veteran indicated that he got a sleep apnea machine and continues to use it.  The examiner reported that a steroid injection would not interfere with a polysomnogram.  The examiner stated that the examination in 2003 revealed no sleep apnea and examinations done after leaving military and gaining weight revealed a diagnosis of sleep apnea.  The examiner concluded that some people have snoring disorders without sleep apnea.

In a March 2015 VA opinion, a VA physician reviewed the Veteran's claims file and relevant medical records and noted that a sleep study in 2003 was negative but in 2006 a sleep study revealed obstructive sleep apnea (OSA).  The physician reported that OSA occurs when the soft tissues of the throat and palate relax obstructing the airway.  The examiner noted that the Veteran had an increase in his body mass index (BMI) between the two sleep studies which more likely than not included an increase in soft tissue in the oropharynx.  She indicated that the difference in the two studies could well be explained by that change.  She reported that there is no evidence in the medical literature that asthma, sinusitis, or hypertension cause or aggravate sleep apnea.  She noted that sleep apnea increases the risk of hypertension but not vice-versa.  She also indicated that sinusitis can cause breathing problems in the sinuses, but OSA involves muscles in the oropharynx not the sinuses.  Finally she indicated that while an association has been observed between asthma and OSA, a causal relationship has not been proven.  She concluded that for all of those reasons, it is less likely than not that the Veteran's, hypertension, sinusitis, or [asthma] caused or aggravated his obstructive sleep apnea.

The Board finds that the competent medical evidence does not show a relationship between the Veteran's sleep apnea and his period of active service or a service connected disability.  

The competent medical evidence does not show, or even suggest, a relationship between the Veteran's sleep apnea and his period of active service or a service connected disability.  The only medical opinions of record found that the Veteran's sleep apnea did not manifest in service and was not caused or aggravated by his military service and sleep apnea was not caused or aggravated by service connected hypertension, asthma, or sinusitis.  The medical treatise evidence presented by the Veteran found that there was not a causal relationship between GERD and acid reflux.  

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his sleep apnea is related to his period of service or to a service connected disability.  

Hence, the Board finds that the competent evidence of record does not suggest any relationship between the Veteran's sleep apnea and his period of service.

To the extent the Veteran believes his sleep apnea is directly related to service or to a service connected disability, his opinion is not considered competent evidence as he has not been shown to have the relevant medical training or expertise to provide such an opinion.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Likewise, the Veteran's spouse has not been shown to have the medical training and/or expertise to relate the Veteran's current diagnosis of sleep apnea to symptoms she observed during the Veteran's time in service.  The Board appreciates the candor of the Veteran and his spouse, and medical opinions were obtained to assess whether the symptoms the Veteran's spouse observed in service were indicative of the onset of sleep apnea.  Unfortunately, the medical professionals explained why the reported symptomatology did not establish the onset of sleep apnea during service.

Accordingly, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea either began during or was otherwise caused by his military service or was caused or aggravated by a service connected disability, and the claim is therefore denied.

B.  Colon Cancer

For historical purposes, the Veteran's submitted a claim for service connection for colon cancer in January 2009.  The claim was denied in an August 2009 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.

The Veteran avers that he has colon cancer which warrants service connection.  

A review of the Veteran's service treatment records does not reveal any complaints, findings, or treatment for colon cancer.   

Post service treatment reports reveal that the Veteran underwent a colonoscopy at Blanchfield Army Community Hospital in December 2008.  The report revealed that the Veteran had a single bleeding ulcerated broad based polyp in the sigmoid colon.  A biopsy was taken at that time.  At a January 2009 follow up appointment, the Veteran was diagnosed with a malignant neoplasm of the large intestine.  The Veteran underwent a laparoscopic sigmoid colectomy in February 2009.  

The Board finds that the competent evidence does not show a relationship between the Veteran's colon cancer and his period of active service.  In January 2009, the Veteran wrote that he had experienced unexplained blood loss for years with a test from VA.  He indicated that there was no idea where it was coming from, so a colonoscopy was ordered in 2008 which found the Veteran's cancer.  However, the Veteran has not provided detail on when the unexplained bleeding occurred, and has not specifically suggested that the bleeding began either in service or within a year of separation from service.  Rather, he simply was diagnosed with colon cancer more than five years after separating from service and he has not provided any evidence to suggest that the cancer either began during or was otherwise caused by his military service.  As such, the fact that the Veteran had bleeding prior to being diagnosed with colon cancer does not establish in-service onset.

The evidence does not show, or even suggest, a relationship between the Veteran's colon cancer and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his colon cancer is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309. 

Hence, the Board finds that the competent evidence of record does not suggest any relationship between the Veteran's colon cancer and his period of service.

To the extent the Veteran believes his colon cancer is directly related to service, his opinion is not considered competent evidence as he has not been shown to have the relevant medical training or expertise to provide such an opinion.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).

Accordingly, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's colon cancer either began during or was otherwise caused by his military service, and the claim is therefore denied.








ORDER

Service connection for sleep apnea is denied.  

Service connection for colon cancer is denied.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


